Citation Nr: 0027896	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  95-25 576	)	DATE
	)
	)
                    
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arthritis, on a direct 
basis and secondary to service-connected traumatic below the 
knee amputation, right leg.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from June 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in pertinent part, 
denied service connection for inflammatory polyarthritis.

The case was previously before the Board in October 1997, 
when it was remanded for examination of the appellant and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is presently service-connected for traumatic 
below the knee amputation, right leg.

3.  The veteran's service medical records do not show 
arthritis having been incurred or aggravated during the 
veteran's active duty service, or within the first post 
service year.

4.  The earliest post service medical records concerning 
treatment for, or a diagnosis of, arthritis occurred in 1993, 
48 years after the veteran's discharge from active duty 
service. 

5.  The veteran is currently diagnosed as having systemic 
lupus erythematosis with polyarthritis and osteoarthritis of 
the left ankle.

6.  The veteran's current arthritic disorders are not shown 
to be causally related to his active military service or to 
his service-connected traumatic below the knee amputation, 
right leg.


CONCLUSION OF LAW

Service connection for arthritis, on a direct basis and 
secondary to service-connected below the knee amputation, 
right leg, is denied. 38 U.S.C.A. §§ 101(16), 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 
3.309 (1999).  In addition, service connection may be 
established on a secondary basis for a disability, shown to 
be proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1999).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
Such evidence includes medical facts and principles, which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1999).

Further, VA regulations provide that a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition." 38 C.F.R. § 3.310 (1999); see Anderson 
v. West, 12 Vet. App. 491, 495 (1999); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  With regard to a claim 
for secondary service connection, a claimant must provide 
competent evidence that the secondary condition was caused by 
the service-connected condition. See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).

Arthritis may also be presumed to have been incurred during 
active military service if manifested to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

i.  Well-Grounded Claim Requirement

A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C. § 5107(a); see Carbino v. Gober, 10 Vet. App. 507, 509 
(1997), aff'd, 168 F.3d 32 (Fed. Cir. 1999).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of symptoms noted is required to demonstrate 
a relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of his service 
medical records reveals that he was wounded by sniper fire to 
the right lower extremity in October 1944 while on the 
Pelelui Islands.  A certificate of disability for discharge, 
dated November 1945, noted that the lower portion of his 
right leg had to be amputated, seven inches below the knee, 
due to a gangrene infection in October 1944.

In February 1946, the RO issued a rating decision that 
granted service connection for the veteran's traumatic below 
knee amputation of the right leg and assigned thereto an 
initial disability rating of 40 percent, effective in 
November 1945.

In October 1994, the veteran filed his present claim for 
service connection of polyarthritis, secondary to his 
service-connected right leg disorder.  In support of his 
claim, private medical treatment reports, dated May 1993 to 
October 1995, were retrieved from J.S. Jones, M.D., and 
F.A.C.P.  A treatment report, dated in July 1993, noted the 
veteran's complaints of "a throbbing aching of his fingers, 
wrists and his neck and also his knees" beginning five days 
earlier.  The report concluded with an impression of multiple 
joint involvement with inflammatory polyarthropathy.  In an 
October 1994 treatment noted the veteran's history of 
coronary artery disease, diabetes, and status post 
amputation, right leg.  He also noted that the veteran's 
"most recent health problem is systemic lupus which has 
affected his joints further limiting his activities and 
requiring him to take additional medication for control and 
relief.  The lupus has been a problem for him for a little 
over a year now."

A treatment summary report, dated in October 1994, was 
received from R. Brackett, M.D.  In his report, Dr. Brackett 
stated:

In my medical opinion he has an 
inflammatory polyarthritis.  He may very 
well have an underlying systemic 
connective tissue disorder or true 
rheumatoid arthritis.  If this is an 
inflammatory polyarthritis, this affects 
all small and most all large joints of 
the peripheral skeleton.  This certainly 
has a profound effect on his remaining 
good leg, particularly in light of the 
fact that the normal compensation with 
his good leg causes great pain due to his 
arthritis.  His arthritis will prove to 
be a chronic process that in and of 
itself can be quite disabling.

In December 1994, a VA compensation and pension examination 
was conducted.  The report of this examination noted that the 
veteran was diagnosed with diabetes mellitus in 1978 and 
arteriosclerotic heart disease in 1979.  The report also 
noted that he was recently diagnosed with polyarthralgia and 
lupus erythematosus.  Physical examination revealed an 
amputation to the right lower extremity six inches below the 
knee.  Inspection of the wrists and hands revealed no soft 
tissue swelling, redness, or increased heat.  There was 
normal articulation of the joints, hands, wrists and 
shoulders through all corresponding physiological arcs.  The 
report stated "in summary, there is no evidence of 
inflammatory or deforming arthritis of the appendicular 
skeleton."  X-ray examination of the left knee revealed 
selective degenerative joint disease at patellofemoral 
articulation having minimal articular marginal lipping in 
patella.  X-ray examination of his left ankle was found to be 
within normal limits.  The examination report concluded with 
the following diagnoses: diabetes mellitus, organic heart 
disease, below the knee amputation of the right lower 
extremity, history of polyarthralgia and degenerative joint 
disease of the left knee.

A May 1995 treatment summary letter from Dr. S.J. Jones 
indicated that the veteran has developed "lupus which has 
caused generalized arthritis."  The letter also stated:

In addition to that he has developed what 
appears to be osteoarthritis involving 
his left knee and left ankle.  It is my 
opinion that the problems that he has 
with his left knee and left ankle are 
directly related to him having had a 
right leg prosthesis causing stress on 
the left leg.

A May 1995 treatment report noted the veteran's complaints of 
pain in his left knee and ankle.  Physical examination 
revealed no swelling in his left knee or left ankle.  The 
report concluded with diagnoses of systemic lupus, coronary 
disease, stable, and diabetes, type I.  An October 1995 
treatment summary from Dr. Jones noted that the veteran 
underwent a work-up and rheumatology consultation, and that 
it was felt that the veteran's arthritis was related to 
lupus.  The report also stated:

In May of this year, 1995, the patient 
began having problems with pain and what 
seemed clinically to be arthritis in his 
left knee and left ankle that appeared to 
be related to overuse.

In October 1995, a personal hearing was conducted at the RO.  
At the hearing, the veteran related the onset of his 
arthritis to the 1980's.  The veteran testified that his 
arthritis originally affected his left knee and ankle, and 
then spread to his other joints.  He also reported current 
pain and swelling in his left knee, left ankle and upper 
extremities.  The veteran's daughter also testified at the 
hearing.  She testified that the veteran could previously 
move about without the right lower extremity prosthesis; 
however, due to problems with the left lower extremity, he 
could no longer do so.  

In February 1999, a VA neurological examination was 
conducted.  The report of this examination noted the 
veteran's inservice history of a gunshot wound resulting in a 
right leg below knee amputation.  The report noted the 
veteran's narrative history of joint pain dating back to 
1979.  "The symptoms first started in his hands, when he 
could not seem to open a box."  The report also stated noted 
the veteran complaints of left knee and ankle pain, " more 
severe when he walks on it quite a bit."  The veteran denied 
any numbness, tingling or radiculopathic symptoms going down 
his legs or his feet.  Physical examination revealed:

[H]e has a normal gait and station.  His 
strength is 5/5 bilaterally in all four 
extremities.  He does have a mildly 
decreased grip in his left hand and some 
mild tenderness in the distal phalanges 
in both hands on joint palpation.  
However, there is no sensory abnormality 
noted in the hands.  There is no 
tenderness in the neck, and no tenderness 
with palpation of his leg as well, in all 
joints tested.  He does have some mildly 
decreased light touch, pinprick and 
vibration sense bilaterally to his 
ankles, consistent with diabetes.  
Coordination is normal in his upper 
extremities.  The deep tendon reflexes 
are symmetric.  He has no reflex in the 
knee or ankle on the left.  The reflexes 
are symmetric and 1-2+ in the upper 
extremities.

Nerve conduction studies were performed and revealed "no 
evidence of a significant neuropathy other than the diabetic 
neuropathy."  The report concluded with a diagnosis 
indicating that the veteran has neuropathy consistent with 
diabetes.  The examiner also commented that he agreed that 
the veteran might have polyarthritis, but that he was "not 
the person who should make that diagnosis."

Later on in February 1999, a VA orthopedic examination was 
conducted.  The report of this examination noted the 
veteran's history of an inservice gunshot wound resulting in 
a below the knee amputation of the right leg.  The report 
noted the veteran's history of insulin dependent diabetes and 
coronary heart disease, diagnosed in 1979.  It also noted 
that "in the 1980's he was diagnosed with systemic lupus 
erythematosis."  Physical examination revealed:

[A] well developed, elderly male who 
walks with a cane carried in his right 
hand.  On close questioning he is able to 
walk without the cane and frequently does 
about his home but states he is concerned 
about balance with his right lower 
extremity prosthesis.  His present 
prosthesis has been in place for 
approximately two years and he feels that 
this prosthesis does not fit him as well 
as previous ones have and that his 
balance is somewhat tenuous as a result 
of same.  He does not apparently use his 
crutch for weight bearing.  Examination 
of his cervical, thoracic and lumbar 
spine reveals full and painless range of 
motion of the cervical, thoracic and 
lumbar segments.  He has no tenderness 
about the lumbar spine.  Examination of 
his left shoulder reveals full range of 
motion of same without pain or 
discomfort.  Examination of his elbows 
and wrists are entirely normal.  
Examination of both hands reveals 
swelling of the proximal interphalangeal 
joints of the left second and third 
fingers with tenderness of the proximal 
interphalangeal joint and tenderness at 
the left second metacarpophalangeal 
joint.  He has no neurovascular deficit 
in the fingers and no deformities of the 
fingers.  He has tenderness and swelling 
of the IP joint of the right thumb with 
flexion of the right thumb limited to 45 
degrees and flexion of the IP joint 
limited to 45 degrees.

Further attempts at flexion elicits 
discomfort full extension of the IP and 
metacarpo-phalangeal joint of the right 
thumb.  Examination of his hips reveals 
full range of motion of same without any 
discomfort.  Examination of his right 
knee reveals a range of motion of 0 
degrees to 135 degrees with slight pain 
on patellofemoral compression.  He has no 
medial or lateral joint line tenderness.  
He has a below knee amputation leaving 
him with approximately an eight inch 
tibial stump which is well healed, 
nontender and noninflamed.  Examination 
of his left lower extremity reveals a 
well-aligned left knee with no swelling.  
He has slight pain on patello-femoral 
compression of the left knee.  He has no 
medial or lateral joint line tenderness, 
no deformity of the left knee and no 
cruciate or collateral ligament laxity.  
Examination of his left ankle reveals 
slight tenderness over the anterior joint 
line of the left knee with no swelling, 
deformity or limitation of motion of the 
left ankle joint.  He has normal 
neurovascular examination of his left 
foot.

A complete set of lumbosacral spine 
roentgenograms are entirely normal.  He 
has a very minimal degree of 
osteoarthritis of the facet joints of the 
lumbar spine, actually less than one 
would expect for a person of his age.  

AP of the pelvis and lateral of each hip 
is entirely normal.

Standing AP, lateral and skyline 
roentgenograms of both knees reveal no 
evidence of narrowing of any of the three 
compartments of either knee and no other 
evidence of osteoarthritis.

AP, lateral and oblique roentgenograms of 
the left ankle reveals slight narrowing 
of the joint space between the distal 
tibia and the talus but no osteophyte 
formation.

The examiner concluded with an impression of: (1) right leg 
below knee amputation; (2) systemic lupus erythematosus with 
polyarthritis; and (3) history of insulin dependent diabetes 
and coronary heart disease.  The examiner also commented 
that:

The patient does not appear to have 
osteoarthritic changes in any of his 
weight bearing joints, including the 
hips, lumbar spine or left knee.  He does 
have very slight evidence of 
osteoarthritis of the left ankle.  The 
arthritic symptoms and signs which he has 
appear to be synovial in origin as 
opposed to bony in origin and are 
therefore more likely caused by his 
systemic lupus erythematosus than they 
are by osteoarthritic and biomechanical 
causes secondary to his right below knee 
amputation.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court). See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
that it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In considering the veteran's claim, the Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir.1997) 
and cases cited therein.  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

i.  Well-Grounded Determination

After reviewing the medical opinions submitted herein, the 
Board concludes that the veteran's claim for service 
connection for arthritis is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A medical treatment 
report, dated in May 1995, noted that the veteran had 
developed osteoarthritis of the left knee and ankle.  The 
report also noted an opinion that these conditions "are 
directly related to him having had a right leg prosthesis 
causing stress on the left leg."  Viewing this medical 
opinion in a light most favorable to the veteran, the Board 
concludes that the veteran's claim herein is plausible, and 
hence well grounded. See Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 
216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

ii. Service Connection for Arthritis on Direct Basis

With regard to service connection on a direct basis under 38 
C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or, with respect 
to arthritis, within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and competent evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that the veteran developed arthritis during his active 
duty service or within the first post service year.  See 38 
C.F.R. § 3.303(b) (1999).  Specifically, the veteran's 
service medical records are silent as to complaints of or 
treatment for arthritis.  The first post service medical 
evidence of record relating to treatment for or a diagnosis 
of arthritis is dated in 1993, over 48 years after the 
veteran's discharge from the service.  Thus, the medical 
evidence of record does not show arthritis to a degree of 10 
percent or more within one year from the date of final 
separation from service. 38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).

The Board also concludes after reviewing all of the evidence 
of record that the veteran has failed to show the required 
nexus between his current arthritis and his active duty 
service.  There is no showing of continuity of symptomatology 
following the veteran's discharge from active duty service.  
The first post service medical evidence referring to 
treatment for this condition is dated in 1993, over 48 years 
after the veteran's discharge from the service.  At his 
personal hearing in October 1995, the veteran related the 
onset of his arthritis to the 1980's.   There is also no 
competent evidence relating the veteran's current arthritis, 
including polyarthritis and osteoarthritis, to his active 
duty service. 

In view of the foregoing, the Board concludes that the 
veteran's claim for service connection for arthritis on a 
direct basis, including polyarthritis and osteoarthritis, 
must fail.

iii.  Service Connection for Arthritis on a Secondary Basis

The veteran has also claimed that his current arthritis, 
including polyarthritis and osteoarthritis, resulted from his 
service-connected traumatic below the knee amputation, right 
leg.  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The veteran's most recent VA orthopedic examination, 
performed in February 1999, diagnosed the veteran, in 
pertinent part, with systemic lupus erythematosis with 
polyarthritis.  The report also noted that he had "very 
slight evidence of osteoarthritis of the left ankle."  No 
diagnosis concerning the veteran's left knee was indicated 
and an X-ray examination of this joint was found to be 
normal.

After a thorough review of the veteran's claims file, the 
Board concludes that the weight of competent medical evidence 
is against a finding that either arthritic condition, i.e. 
polyarthritis or osteoarthritis of the left ankle, was caused 
by or aggravated by a service-connected disability.  Although 
the veteran claims that his current arthritis was caused by 
his service-connected traumatic below the knee amputation, 
right leg, his statements and testimony are not competent 
evidence to establish the etiology of his condition. See 
Grottveit, 5 Vet. App. at 93.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current arthritis is the 
result of his active duty service over five decades ago. See 
Grottveit, 5 Vet. App. at 93.  

An opinion from R. Brackett, M.D., dated in October 1994, 
noted that the veteran has inflammatory poly arthritis.  Dr. 
Brackett, M.D. also indicated that the veteran "may very well 
have an underlying systemic connective tissue disorder or 
true rheumatoid arthritis."  A medical opinion from J.S. 
Jones, M.D., dated in October 1995, noted that, following a 
work-up and rheumatology consultation, it was felt that the 
veteran's polyarthritis was "related to lupus."  The VA 
orthopedic examination, dated in February 1999, diagnosed the 
veteran with systemic lupus erythematosis with polyarthritis.  
The VA examiner also concluded:

The arthritic symptoms and signs which he 
has appear to be synovial in origin as 
opposed to bony in origin and are 
therefore more likely caused by his 
systemic lupus erythematosis than they 
are by osteoarthritic and biomechanical 
causes secondary to his right below knee 
amputation.

Accordingly, the evidence of record clearly shows that the 
veteran has polyarthritis secondary to his nonservice-
connected systemic lupus erythematosis.  There is no 
competent evidence of record relating the veteran's 
polyarthritis to his service-connected below the knee 
amputation, right leg.  Accordingly, the veteran's claim on 
this basis must be denied.  

The Board notes that the veteran does not currently have 
osteoarthritis of the left knee.  X-ray examination 
of the veteran's knees, performed in February 1999, 
revealed normal findings throughout, including no 
evidence of osteoarthritis.  In this regard, the VA 
examiner stated his opinion that the veteran "does 
not appear to have osteoarthric changes in any of 
his weight bearing joints, including the hips, 
lumbar spine or left knee."  In absence of any 
current diagnosis of osteoarthritis of the left 
knee, this portion of the veteran's claim must 
fail.  See Brammer, 3 Vet. App. at 225 (absent 
"proof of a present disability there can be no 
claim").

On the other hand, the veteran's February 1999 VA orthopedic 
examination did find "very slight evidence of osteoarthritis 
of the left ankle."  Specifically, X-ray examination of the 
left ankle revealed "slight narrowing of the joint space 
between the distal tibia and the talus but no osteophyte 
formation."  Thus, the final remaining issue for the Board to 
address is whether the veteran has osteoarthritis of the left 
ankle, secondary to service-connected below the knee 
amputation, right leg.

In support of his claim, the veteran submitted an opinion 
letter, dated in May 1995, from J.S. Jones, M.D.  In his 
letter, Dr. Jones indicated that the veteran "has developed 
what appears to be osteoarthritis involving his left knee and 
left ankle.  It is my opinion that the problems that he has 
with his left knee and left ankle are directly related to him 
having had a right leg prosthesis causing stress on the left 
leg."  A subsequent opinion letter from Dr. Jones, dated in 
October 1995, reiterated this position.

The Board has also considered the opinion submitted herein by 
R. Brackett, M.D.  In summary, Dr. Brackett's opinion 
indicates that the veteran has inflammatory polyarthritis, 
which affects all small and most large joints of the 
peripheral skeleton.  Dr. Brackett then indicates that this 
condition will have a profound effect on the veteran's 
remaining good leg.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Its weight may be less if the examiner fails to explain the 
basis for an opinion, or treated the veteran briefly or for 
unrelated conditions.  See Sklar v. Brown, 5 Vet. App. 140 
(1993). 

After a careful review of the veteran's claims file, 
including the opinions addressed above, the Board finds the 
opinion submitted by the VA examiner who conducted the 
February 1999 VA orthopedic examination to be the most 
probative in this matter.  The scope of examination and 
review outlined in the February 1999 VA orthopedic 
examination report is far superior to those opinions offered 
herein by Drs. J.S. Jones and Dr. R Brackett.  In this 
regard, the opinions offered herein by Drs. Jones and 
Brackett consist almost entirely of conclusions, with no 
significant analytical findings.  For instance, the opinions 
from Drs. Jones and Brackett are silent as to any physical 
findings regarding the veteran's tibial stump, gait, 
ambulation, muscular system in the lower extremities, ranges 
of motion of the lower extremities, or X-ray findings 
concerning his lower extremities.

In marked contrast, the VA examination report indicated that 
the veteran "has a below the knee amputation leaving him with 
approximately an eight inch tibial stump which is well 
healed, nontender and noninflammed."  The examination report 
noted that the veteran ambulates with a cane out of concern 
for his balance, but "[h]e does not apparently use the crutch 
for weight bearing."  The report further noted that "he is 
able to walk without the cane and frequently does about his 
home."  The report also noted findings from the physical 
examination of the veteran's left knee and left ankle.  
Specifically, the report noted that the veteran's left ankle 
exhibited tenderness over the anterior joint line with no 
swelling.  AP, lateral and oblique roentgenograms of the left 
ankle revealed slight narrowing of the joint space between 
the distal tibia and the talus but no osteophyte formation.  
The VA examiner further concluded:

The patient does not appear to have 
osteoarthritic changes in any of his 
weight bearing joints, including the 
hips, lumbar spine or left knee.  He does 
have very slight evidence of 
osteoarthritis of the left ankle.  The 
arthritic symptoms and signs which he has 
appear to be synovial in origin as 
opposed to bony in origin and are 
therefore more likely caused by his 
systemic lupus erythematosis than they 
are by osteoarthritic and biomechanical 
causes secondary to his right below knee 
amputation.

Thus, in addition to his thorough examination report, the VA 
examiner provided analytical support for his eventual 
conclusion.  The Board also notes the findings on the VA 
neurological examination, dated in February 1999, that the 
veteran "has a normal gait and station."  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for arthritis, including polyarthritis 
and osteoarthritis, on a direct basis and secondary to 
service-connected below the knee amputation, right leg..  
Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999); Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for arthritis, on a direct basis and 
secondary to service-connected below the knee amputation, 
right leg, is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 

